Title: From Thomas Jefferson to Thomas Calloway, 28 July 1825
From: Jefferson, Thomas
To: Calloway, Thomas


Sir
Monto in Virga
July 28. 25.
Dr Dunglison’s letter herein inclosed will sufficiently explain it’s object.  the University of Virga in which he is Professor of anatomy and medicine being a new instn, as yet unprovided with what is necessary for it, he has supposed he could so far rely on your frdshp as to engage  you to procure for it the Anatomical articles of which he gives a list in the inclosed letter.  joining him in this hope I have placed in the hands of  H. E. Rufus King Env. ext. and M. P. of the US. of A. a sum of 3157D. 50C or 675 £ sterl. which Dr. Dunglison supposes sufficient to pay for the articles. to obtain payments of any bill or bills for  what is so purchased, it will only be necessary for you to certify at the foot, that the purchase has been made by you for the university of Virga, on which sanction mr King will order payment. Dr D. left some small debts in Engld amounting as he supposed to about 30 £. sterl. of which he requested me to authorise payment from these funds, which I  do on a similar certif. that the payment is made on his acct you are aware, Sir, of the importance of the care with which such articles as he has written for must be packed. when ready, the person or persons furnishing them must deliver them as shall be ordered by mr King. I must pray you to be particularly careful not to let your orders for payment exceed the deposit above mentioned, and it is left to your discretion of what articles to omit the purchase if necessary in order to keep within these limits—any thing now omitted can be hereafter procured by a supplementy remittance. it is of much importance that these things be here at the commencemt of the next term on the 1st of Feb. 1826. and as many of them indeed as possible before the winter sets in. they will be very liable to injury in a winter passage. be pleased to accept the assurance of my respectful considnTh: J